Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about September 10, 1993, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s notice of claim, served July 25, 1991, was not presented to defendant "within three months after the accrual of such claim” (Public Authorities Law § 1744 [2]; Education Law § 3813 [former (1)]), i.e., by January 4, 1991, at the latest, when plaintiff submitted to defendant requisitions for payment for services performed prior to the termination of the contracts in issue, and thereby acknowledged that its damages were then "ascertainable” (see, Matter of Board of Educ. [Wager Constr. Corp.], 37 NY2d 283, 290). This defect was fatal to plaintiff’s action (see, Pierson v City of New York, 56 NY2d 950, 955). Also fatal to plaintiff’s action, which was commenced on November 19, 1991, was Article 67 of the contracts requiring commencement of an action within six months of their termination, which occurred here on November 21, 1990. Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.